Title: To James Madison from Rufus King, 12 January 1802
From: King, Rufus
To: Madison, James


No. 49.
Sir,
London January 12. 1802
We have almost daily rumours of new difficulties which are to defeat the conclusion of a definitive Treaty of Peace; but like most of the speculations of the Idlers and News-hunters of a great City, they are found to be unworthy of credit.
There is reason to believe the business of the definitive Treaty is going on in a conciliatory way; and as soon as the variety of inferiour points brought forward by the Parties to the Preliminaries shall have been discussed and decided, that the definitive Treaty will be completed. The consent of this Government to the Sailing of the French Expedition to St Domingo is in itself a measure of such importance as can leave no doubt of its opinion respecting the issue of the Congress at Amiens.
It is true that an English Squadron of an equal force to that of France was to have proceeded to the West Indies about the same time that the French Squadron sailed, and that it was prevented only by a mutiny of the Crews of several of the Ships which had been ordered upon this Service. This Squadron, which had been collected upon the Western Coast of Ireland, has returned to Portsmouth, where a Court Martial is now sitting for the Trial of the Ringleaders of the Mutiny: these to the number of ten or Twelve will probably suffer, after which the Squadron will proceed to Jamaica whither a number of other Ships have been sent in consequence of the Mutiny, and which will be relieved upon the arrival of those originally destined for that Station: the mutiny is said to have arisen from an aversion to the West Indies as an unhealthy service, joined to the desire of being paid off and discharged at the end of the War. It is somewhat remarkable that the Ringleaders in this Revolt are all Englishmen; a distinction that in the former Mutinies belonged as exclusively to the Irish.
I have received from the Admiralty, thro’ Lord Hawkesburys office, a small account for supplies furnished to Commodore Dale at Gibraltar: as I have no funds applicable to this service, and the sum is too inconsiderable to be treated as an affair of importance, I shall propose to Lord Hawkesbury to send the Account to Mr. Thornton, and to authorise him to receive the payment. With perfect respect and Esteem I have the honour to be, Sir, Your obedient & faithful st.
Rufus King
 

   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC in a clerk’s hand, signed by King.

